Citation Nr: 0102713	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the lumbar spine with retained 
foreign body, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1999 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
ratings in excess of 40 percent for residuals of a shell 
fragment wound of the lumbar spine with retained foreign body 
and 30 percent for residuals of a shell fragment wound of the 
right shoulder. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include another examination so 
that the various ways to rate injuries such as the veteran's 
may be fully analyzed, including the effects of muscle 
damage.  Additionally, because certain of the ways in which 
back or shoulder disability may be rated contemplate problems 
with movement, consideration must be given to the degree of 
any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  See 38 C.F.R. 
§ 4.71a (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion require consideration of functional 
losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.

Although May 1997 and December 1998 VA examiners provided 
information as to when the veteran experienced pain during 
range-of-motion testing, the type of analysis required by 
DeLuca was not done.  Moreover, sufficient findings were not 
provided so as to allow the Board to consider a possible 
rating under the criteria for rating muscle injuries.  
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5303, 5320 
(2000).

Specifically, at the May 1997 VA joints examination, the 
veteran reported that he had shell fragment wounds of the low 
back and the right shoulder.  He reported that shrapnel 
remained in the low back.  He also complained of daily back 
and shoulder pain that increased with changes in weather.  He 
reported a limited ability to bend or lift.  On examination, 
the low back had diffuse tenderness.  The range of motion of 
the lumbar spine without pain was forward flexion from 0 to 
20 degrees, backward extension from 0 to 15 degrees, and left 
and right lateral flexion to 20 degrees.  Muscle strength was 
4/5 in lower extremities.  Deep tendon reflexes were 
decreased in the ankles.  Straight leg raising was negative 
and sensation was intact.  As to the right shoulder, the 
veteran had diffuse tenderness throughout the proximal 
shoulder area.  Right shoulder painless range of motion was 
forward flexion from 0 to 50 degrees, abduction from 0 to 55 
degrees, external rotation from 0 to 25 degrees, and internal 
rotation from 0 to 20 degrees.  Muscle strength was 3 to 
3.5/5.  Gripping power was approximately 15 pounds in the 
right hand as opposed to 84 pounds in the left hand.  As to 
shell fragment wound residual scarring, the right shoulder 
had a well-healed superficial surgical wound that measured 
3/4 by 3/4 inch in size and lumbar spine had a well healed 
but deep scar. 

At the December 1998 VA examination, the veteran continued to 
complain of chronic pain.  On examination, pain-free 
lumbosacral range of motion was forward flexion from 0 to 45 
degrees, extension from 0 to 25 degrees, and side to side 
bending from 0 to 15 degrees bilaterally.  Straight leg 
raising was negative and motor examination of the lower 
extremities showed 4- to 4+/5.  The right shoulder's range of 
motion without pain was forward flexion from 0 to 75 degrees, 
abduction from 0 to 70 degrees, external rotation from 0 to 
65 degrees, and internal rotation from 0 to 35 degrees.  
After completing range of motion studies, the veteran rubbed 
the shoulder area and grimaced.  Motor examination of the 
right shoulder was 3- to 3/5.  As to the shell fragment wound 
residual scarring, the back had a 3 centimeter (cm) 
indentation and the right shoulder had a 6 cm by 5 cm scar.  
It was opined that, while they were well healed, the veteran 
had tenderness with palpation over the "incision site."  The 
veteran also had tenderness with palpation over the 
acromioclavicular joint region, and the rotator cuff 
insertion site.  X-rays of the lumbosacral spine showed 
hypertrophic spurring with disc space narrowing at L4-5 and 
L5-S1 consistent with degenerative osteoarthritis.  X-rays of 
the right shoulder showed degeneration of the right rotator 
cuff tendon and degenerative change of the right shoulder.  

As noted above, no opinion was provided as to the effect of 
the veteran's pain as represented by, or equated to, 
limitation of motion.  Consequently, the current record is 
unresponsive to the mandate of DeLuca.  The message of DeLuca 
is that, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation.  If so, he must be 
rated accordingly.  The only way to apply this rule is for 
the examiner to provide his/her best judgment as to the level 
of disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  This has not yet been done in this case.

Next, the Board notes that the Court has held, in cases where 
the record reflects that the veteran has multiple problems 
due to service-connected disability, it is possible to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  With this in mind, the 
Board notes that the record contains clinical findings that 
suggest that tender shell fragment wound or surgical scars 
are manifestations of the veteran's service-connected 
disabilities.  See VA examination dated in August 1993 
("markedly tender") and December 1998 ("tenderness with 
palpation").  Therefore, on remand, the RO 's actions should 
also include consideration of whether the veteran is entitled 
to separate ratings for tender and painful scarring, apart 
from the 40 percent and 30 percent ratings currently assigned 
for loss of motion under Diagnostic Code 5292 and Diagnostic 
Code 5201.  See Esteban, supra.

Lastly, the Board finds that the veteran, in August 1999, 
filed a notice of disagreement (NOD) with the RO's June 1999 
decision that, among other things, denied a claim for total 
rating based on individual unemployability (TDIU).  See 
Gallegos v. Gober, 14 Vet. App. 40 (2000) (any expression of 
a desire for review suffices as a NOD).  However, a statement 
of the case addressing this issue has not been issued by the 
RO.  38 C.F.R. §§ 19.29, 19.30 (2000).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this issue is also remanded.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records on file 
with the Lebanon VA medical center 
(VAMC) since January 1997 that have not 
already been obtained and associated 
with the record.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected shell 
fragment wound disabilities.  The 
examiner should review the entire claims 
folder, provide an opinion as to all 
symptoms attributable to service-
connected disabilities and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
service-connected disabilities (as 
opposed to any non-service connected 
disability).

a.  As to any muscle injuries, 
clinical findings should be elicited 
so that the rating criteria may be 
applied.  Specifically, the examiner 
should provide an opinion as to 
whether the veteran's shell fragment 
wounds results in "slight," 
"moderate," "moderately severe," 
or "severe" disability of the 
muscle groups affected.  

b.  Next, the examiner should 
conduct complete range of motion 
studies.  The examiner should 
conduct an evaluation of the 
veteran's right shoulder and lumbar 
spine that takes into account all 
functional impairment such as pain 
on use, weakness, fatigability, 
abnormal movement, etc.  
Specifically, as to the right 
shoulder, it should be noted whether 
the functional debility experienced 
by the veteran equates to limitation 
of motion of the right arm to 25 
degrees from the body, equates to 
limitation of motion to midway 
between the side and shoulder level, 
or equates to limitation of motion 
of the arm to the shoulder level.  
As to the lumbar spine, it should be 
noted whether the functional 
debility experienced by the veteran 
equates to intervertebral disc 
syndrome with pronounced symptoms.  
See Diagnostic Code 5293; DeLuca, 
supra.  If the veteran is examined 
at a point of maximum disability, 
the examiner should affirmatively 
say so.

c.  As to the veteran's right 
shoulder, the examiner should state 
if the veteran has malunion, 
nonunion, or dislocation of the 
right clavicle or scapula, and if 
so, whether it is with or without 
loose movement (Diagnostic 
Code 5203) and/or malunion of the 
humerus with moderate or marked 
deformity, infrequent or frequent 
dislocation with guarding of 
movement only at shoulder level or 
guarding of all arm movements 
(Diagnostic Code 5202).

d.  As for shell fragment wound 
scars, the examiner should identify 
the location of each scar and, as to 
each scar identified, provide a 
separate opinion as to whether that 
scar is poorly nourished and with 
repeated ulceration, or tender and 
painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2000).

e.  All findings and opinions should 
be set forth in detail and 
reconciled with all other opinions 
of record, including those of the 
May 1997 and December 1998 VA 
examiners.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

5.  As to the claim for TDIU, the RO 
should issue a statement of the case.  
If, and only if, the veteran files a 
timely substantive appeal as to this 
issue should it be returned for review 
by the Board.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

